 



EXHIBIT 10.1
NATIONAL OILWELL VARCO, INC.
LONG-TERM INCENTIVE PLAN
Nonqualified Stock Option Agreement

     
Grantee:
                      
 
   
Date of Grant:
                      
 
   
Exercise Price per Share:
  $                  
 
   
Number of Option Shares Granted:
                      

     1. Notice of Grant. National Oilwell Varco, Inc. (the “Company”) is pleased
to notify you that you have been granted an option (“Option”) to purchase the
number of shares of Common Stock of the Company set forth above pursuant to the
National Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”), subject to
the terms and conditions of the Plan and this Agreement. This Option is not
intended to be an incentive stock option within the meaning of Section 422 of
the Code.
     2. Vesting and Exercise of Option. Subject to the further provisions of
this Agreement, the Option shall become vested and may be exercised in
accordance with the following schedule, by written notice to the Company at its
principal executive office addressed to the attention of its Secretary (or such
other officer or employee of the Company as the Company may designate from time
to time):

          PERCENTAGE OF NUMBER OF FULL   SHARES THAT MAY BE YEARS   PURCHASED
Less than 1 year   0% 1 year   33 1/3% 2 years   66 2/3% 3 years or more   100%

Notwithstanding the above schedule, but subject to the further provisions
hereof, upon the occurrence of the following events the Option shall vest and
become exercisable as provided below:
     (a) Disability. If your employment with the Company terminates by reason of
a disability that entitles you to benefits under the Company’s long-term
disability plan, the Option may be exercised at any time during the one-year
period following such termination by you or by your guardian or legal

 



--------------------------------------------------------------------------------



 



representative (or, if you die during such one-year period, by your estate or
the person who acquires the Option by will or the laws of descent and
distribution), but only as to the vested number of Option shares, if any, that
you were entitled to exercise hereunder as of the date your employment so
terminates.
     (b) Death. If you die while in the employ of the Company, your estate (or
the person who acquires the Option by will or the laws of descent and
distribution) may exercise the Option at any time during the one-year period
following the date of your death), but only as to the vested number of Option
shares, if any, that you were entitled to exercise hereunder as of the date of
your death.
     (c) Termination for Cause. If your employment is terminated by the Company
for cause, the Option automatically shall be cancelled and may not be exercised
following your termination. The term “cause” means (i) your gross negligence or
willful misconduct in the performance of your duties with respect to the Company
or (ii) your final conviction of a felony or a misdemeanor involving moral
turpitude.
     (d) Other Terminations. If your employment with the Company is terminated
for any reason other than as provided above, including an Involuntary
Termination (as defined below), the Option, to the extent vested on the date of
your termination, may be exercised, at any time during the three-month period
following such termination, by you or by your guardian or legal representative
(or by your estate or the person who acquires the Option by will or the laws of
descent and distribution or otherwise by reason of the death of you if you die
during such three-month period), but in each case only as to the vested number
of Option shares, if any, that you were entitled to purchase hereunder as of the
date your employment so terminates.
     (e) Change of Control. The Option shall become fully vested upon your
Involuntary Termination. As used in this paragraph, “Involuntary Termination”
means your termination from employment with the Company on or within twelve
months following a Change of Control that is either (i) initiated by the Company
for reasons other than cause, or (ii) initiated by you after (a) a reduction by
the Company of your authority, duties or responsibilities immediately prior to
the Change of Control (excluding for this purpose (A) an insubstantial reduction
of such authorities, duties or responsibilities or an insubstantial reduction of
your offices, titles and reporting requirements, or (B) an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by you), (b) a
reduction of your base salary or total compensation as in effect immediately
prior to the Change of Control (total compensation means for this purpose: base
salary, participation in an annual bonus plan, and participation in a long-term
incentive plan), or (c) your transfer, without your express written consent, to
a location which is outside the general metropolitan area in which your
principal place of business immediately prior to the Change of Control may be
located or the Company’s requiring you to travel on Company business to a
substantially greater extent than required immediately prior to the Change of
Control. The term “Change of Control” shall mean: (i) the Company completes the
sale of assets having a gross sales price which exceeds 50% of the consolidated
total capitalization of the Company (consolidated total stockholders’ equity
plus consolidated total long-term debt as determined in accordance with
generally accepted accounting principles) as at the end of the last full fiscal
quarter prior to the date such determination is made; or (ii) any corporation,
person or group within the meaning of Section 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Act”), becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Act) of voting securities of
the Company representing more than 30% of the total votes eligible to be cast at
any election of directors of the Company.

 



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or a
Subsidiary.
     The provisions of any written employment or severance agreement between you
and the Company concerning the vesting, exercise and/or period for exercise of
Company stock options are incorporated hereby and made a part of this Agreement.
     There is no minimum or maximum number of Option shares that must be
purchased upon exercise of the Option. Instead, the Option may be exercised, at
any time and from time to time, to purchase any number of Option shares that are
then vested according to the provisions of this Agreement.
     Notwithstanding any of the foregoing, the Option shall not be exercisable
in any event after the expiration of 10 years from the above Date of Grant.
     All Option shares that are not vested on your termination of employment as
provided above shall be automatically cancelled and forfeited without payment
upon your termination.
     3. Method of Payment. Payment of the aggregate Exercise Price for the
Shares being purchased may be by any of the following, or a combination thereof:
(a) cash; (b) check acceptable to the Company; (c) consideration received by the
Company under a “cashless broker” exercise program approved by the Company;
(d) the constructive surrender of Shares already owned by you; or (e) with the
consent of the Company (or the Committee if you are subject to Section 16(b) of
the Exchange Act), withholding Shares to be acquired upon exercise of the
Option.
     4. Nontransferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during your lifetime only by you. The terms of the Plan and this
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.
     5. Entire Agreement; Governing Law. This Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. In the
event of any conflict between the Plan and this Agreement, the terms of the Plan
shall control. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement. The Plan is incorporated
herein by reference. The Plan and this Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of Texas.
     6. Withholding of Tax. To the extent that the exercise of the Option
results in the receipt of compensation by you with respect to which the Company
or a Subsidiary has a tax withholding obligation pursuant to applicable law,
unless other arrangements have been made by you that are acceptable to the
Company or such Subsidiary, which, with the consent of the Company (or the
Committee if you are subject to Section 16(b) of the Exchange Act), may include
withholding a number of Shares that would otherwise be delivered on exercise
that have an aggregate Fair Market Value that does not exceed the amount of
taxes to be withheld, you shall deliver to the Company or the Subsidiary such
amount of money as the Company or the Subsidiary may require to meet its
withholding obligations under such applicable law. No delivery of Shares shall
be made pursuant to the exercise of the Option under this Agreement until you
have paid or made arrangements approved by the Company or the Subsidiary to
satisfy in full the applicable tax withholding requirements of the Company or
Subsidiary.

 



--------------------------------------------------------------------------------



 



                  NATIONAL OILWELL VARCO, INC.    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                [NAME]    
 
                          Signature    

 